On Petition for Rehearing.
GIDEON, J.
Counsel for respondent have with much earnestness, in a petition for rehearing, urged upon this court (a) that this case was determined .upon issues not within the pleadings; (b) that testimony was considered that was not admissible and not material in the case; (c) that no effect was given to certain material testimony and that the same was not considered; and (d) that'the conclusions reached by the court are contrary to the weight of the testimony.
It is first insisted "that the theory of the complaint is that the defendant Nelson received the property in question in trust for the plaintiffs, and that the decision of this court is not based upon that theory. True, it is charged in the complaint that the father of ■ the plaintiffs, Bartl Gappmayer, conveyed the. property to the defendant Nelson in trust for the benefit of his children; but it is also true that it is further alleged in the complaint that after the defendant Nelson had received the property he executed the trust by actually con*247veying the premises to the plaintiffs and depositing the deeds in escrow, and that he thereafter wrongfully and in disregard of the rights of plaintiffs conveyed the same property to the defendants (respondents). Furthermore the plaintiffs,, in addition to asking for general equitable relief, pray for the specific relief given them by the judgment of this court. While reference is made in the opinion to the deeds executed by G-appmayer to his children in April, 1914, that, in no sense is the basis of the court’s conclusions, and is only referred to in the opinion in giving a history of the facts out of which the controversy grew and also in stating the contention of appellant.
Counsel further complain that no consideration or weight was given to the escrow agreement made between the defendant Nelson and G-appmayer on the 24th day of August, 1915. In that escrow agreement it was provided that in case Nelson should decide during his lifetime to sell 7.90 acres of the land mentioned in the deeds he would pay to the plaintiffs all amounts over the sum of $2,000. The deeds deposited in that escrow were executed by Gappmayer and wife, as grantors, to the defendant Nelson, as grantee. Contrary to counsel’s contention, the provisions of that escrow were considered, and they support and affirm the conclusion that Nelson did take the property charged with the trust in favor of the plaintiffs to the extent of the value of the property in excess of the sum of $2,000. It appears from the subsequent escrow agreement executed by Nelson himself that he executed the trust by conveying the same premises to the plaintiffs, retaining as a consideration for his interest in the property a life estate for himself; that he deposited the deeds executed by himself to the plaintiffs for that purpose under the escrow agreement mentioned in the opinion wherein he released all rights over such deeds save the right to surrender them at an earlier date than his death if he so elected. The intent and effect of that escrow agreement is discussed in the opinion, and we are satisfied with the results there reached, and no good reason appears for reviewing the same here. A reexamination of the record strengthens the conviction that the conclusions reached are clearly within the issues presented *248by tbe pleadings, and are supported by the great weight of the testimony, and that they reflect justice between the parties. The petition for rehearing is therefore denied.
CORFMAN, C. J., and FRICK and THURMAN, JJ„ concur.